Appellant was granted a concession to operate a number of barber shops on a military reservation of the United States. The operation of the shops was limited in a number of respects by the Army and by reason of such restrictions appellant claims he was an employee of the United States *Page 438 
and not subject to contributions under the Florida Unemployment Compensation Law.
The Commission made an assessment which was affirmed by the circuit court and this appeal presents the question whether the assessment was authorized.
Objections to the assessment are largely grounded on the facts that the Post Exchange fixed the prices to be charged, reserved the right to approve any barber who was hired by appellant, and fully supervised the conduct of the entire shop.
The contract was in evidence as well as testimony of both parties. Obviously it was imperative that the Post Exchange reserve strict supervisory power over all civilians coming upon the reservation and to that end adequate provision was made in the agreement. The Commission was of the opinion, as was the circuit court, that appellant was conducting a barber business subject to the regulations of the United States Army and was hiring barbers to further his business. The barbers worked on a percentage basis and accounted to appellant. The Post Exchange received a small gross take on the shop earnings in consideration of concessions granted.
We find no cause to disturb the judgment appealed from.
Affirmed.
CHAPMAN, C. J., TERRELL and BUFORD, JJ., concur.